                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

BENJAMIN A. R., 1                                   )
                                                    )
                       Plaintiff,                   )
                                                    )
vs.                                                 )    Case No. 18-cv-1142-CJP 2
                                                    )
COMMISSIONER of SOCIAL                              )
SECURITY,                                           )
                                                    )
                       Defendant.                   )

                                MEMORANDUM and ORDER

PROUD, Magistrate Judge:

       In accordance with 42 U.S.C. § 405(g), plaintiff, represented by counsel,

seeks judicial review of the final agency decision denying his application for

Disability Insurance Benefits (DIB) benefits pursuant to 42 U.S.C. § 423.

                                      Procedural History

       Plaintiff filed an application for disability benefits in November 2014, alleging

disability as of September 25, 2013.                 After holding an evidentiary hearing,

Administrative Law Judge (ALJ) Kevin R. Martin denied the application on

December 10, 2015. (Tr. 22-36). The Appeals Council denied review, and the

decision of the ALJ became the final agency decision. (Tr. 1). Administrative



1
 In keeping with the court’s recently adopted practice, plaintiff’s full name will not be used in this
Memorandum and Order due to privacy concerns. See, Fed. R. Civ. P. 5.2(c) and the Advisory
Committee Notes thereto.

2
 This case was assigned to the undersigned for final disposition upon consent of the parties
pursuant to 28 U.S.C. §636(c). See, Doc. 11.
                                           Page 1 of 25
remedies were exhausted and a timely complaint was filed in this Court.

      On June 26, 2017, Senior United States District Judge J. Phil Gilbert

reversed the ruling of the ALJ and remanded to the Commissioner for rehearing

and reconsideration of the evidence. After holding another evidentiary hearing,

ALJ Martin denied the application again on January 24, 2018. (Tr. 1321-1346).

Administrative remedies have been exhausted and a timely complaint was filed in

this Court.

                             Issues Raised by Plaintiff

      Plaintiff raises the following points:

      1.      The ALJ did not adhere to 40 C.F.R. § 404.1505 when he failed to
              properly consider whether claimant was entitled to a closed period of
              disability.

      2.      The ALJ failed to obtain testimony from claimant regarding his
              subjective symptom allegations and erred in his credibility
              determination.

      3.      The ALJ did not adhere to 20 C.F.R. § 416.927 when he failed to
              accord adequate weight to the opinions of the claimant’s
              physicians.

      4.      The ALJ erred in failing to identify the evidentiary basis of his
              assessment of plaintiff’s residual functional capacity (RFC).

      5.      The ALJ erred by failing to account for moderate deficits of
              concentration, persistence, or pace in the RFC finding.

                           Applicable Legal Standards

      To qualify for DIB, a claimant must be disabled within the meaning of the

applicable statutes and regulations. For these purposes, “disabled” means the


                                     Page 2 of 25
“inability to engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. § 423(d)(1)(A).

      A “physical or mental impairment” is an impairment resulting from

anatomical, physiological, or psychological abnormalities which are demonstrable

by medically acceptable clinical and laboratory diagnostic techniques. 42 U.S.C. §

423(d)(3).   “Substantial gainful activity” is work activity that involves doing

significant physical or mental activities, and that is done for pay or profit. 20

C.F.R. § 404.1572.

      Social Security regulations set forth a sequential five-step inquiry to

determine whether a claimant is disabled. The Seventh Circuit Court of Appeals

has explained this process as follows:

             The first step considers whether the applicant is engaging in
             substantial gainful activity. The second step evaluates whether an
             alleged physical or mental impairment is severe, medically
             determinable, and meets a durational requirement. The third step
             compares the impairment to a list of impairments that are considered
             conclusively disabling. If the impairment meets or equals one of the
             listed impairments, then the applicant is considered disabled; if the
             impairment does not meet or equal a listed impairment, then the
             evaluation continues. The fourth step assesses an applicant's residual
             functional capacity (RFC) and ability to engage in past relevant work. If
             an applicant can engage in past relevant work, he is not disabled. The
             fifth step assesses the applicant's RFC, as well as his age, education,
             and work experience to determine whether the applicant can engage in
             other work. If the applicant can engage in other work, he is not
             disabled.

Weatherbee v. Astrue, 649 F.3d 565, 568-569 (7th Cir. 2011).
                                 Page 3 of 25
      Stated another way, it must be determined: (1) whether the claimant is

presently unemployed; (2) whether the claimant has an impairment or combination

of impairments that is serious; (3) whether the impairments meet or equal one of

the listed impairments acknowledged to be conclusively disabling; (4) whether the

claimant can perform past relevant work; and (5) whether the claimant is capable of

performing any work within the economy, given his or her age, education and work

experience. 20 C.F.R. § 404.1520; Simila v. Astrue, 573 F.3d 503, 512-513 (7th

Cir. 2009); Schroeter v. Sullivan, 977 F.2d 391, 393 (7th Cir. 1992).

      If the answer at steps one and two is “yes,” the claimant will automatically be

found disabled if he or she suffers from a listed impairment, determined at step

three. If the claimant does not have a listed impairment at step three, and cannot

perform his or her past work (step four), the burden shifts to the Commissioner at

step five to show that the claimant can perform some other job. Rhoderick v.

Heckler, 737 F.2d 714, 715 (7th Cir. 1984).

      This Court reviews the Commissioner’s decision to ensure that the decision

is supported by substantial evidence and that no mistakes of law were made. It is

important to recognize that the scope of review is limited. “The findings of the

Commissioner of Social Security as to any fact, if supported by substantial

evidence, shall be conclusive. . . .” 42 U.S.C. § 405(g). Thus, this Court must

determine not whether plaintiff was, in fact, disabled at the relevant time, but

whether the ALJ’s findings were supported by substantial evidence and whether

any errors of law were made. Lopez ex rel. Lopez v. Barnhart, 336 F.3d 535, 539
                                 Page 4 of 25
(7th Cir. 2003).   This Court uses the Supreme Court’s definition of substantial

evidence, i.e., “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

(1971).

      In reviewing for “substantial evidence,” the entire administrative record is

taken into consideration, but this Court does not reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute its own judgment for that of

the ALJ. Murphy v. Colvin, 759 F.3d 811, 815 (7th Cir. 2014). However, while

judicial review is deferential, it is not abject; this Court does not act as a rubber

stamp for the Commissioner. See, Parker v. Astrue, 597 F.3d 920, 921 (7th Cir.

2010), and cases cited therein.

                             The Decision of the ALJ

      ALJ Martin followed the five-step analytical framework described above. He

determined that plaintiff had not worked at the level of substantial gainful activity

since the alleged onset date. The ALJ found that plaintiff had severe impairments

of multiple trauma following a parachuting accident, including multiple lower

extremity fractures; obesity; and adjustment disorder.

      The ALJ found that plaintiff had the RFC to perform work at the sedentary

exertional level, limited to occasional climbing of ramps and stairs; no climbing of

ropes, ladders and scaffolding; occasional balancing, stooping, kneeling, crouching,

and crawling; and occasional push/pull with the left lower extremity. He also had

mental limitations in that he was restricted to understanding, remembering, and
                                   Page 5 of 25
carrying out simple instructions; only occasional interactions with coworkers and

supervisors; only incidental interaction with the public; and only routine changes in

the workplace.       Based on the testimony of a vocational expert (VE), the ALJ

concluded that plaintiff was not able to do his past work, but he was not disabled

because he was able to do other jobs which exist in significant numbers in the

national economy.

                               The Evidentiary Record

      The Court has reviewed and considered the entire evidentiary record in

formulating this Memorandum and Order. The following summary of the record

is directed to the points raised by plaintiff.

      1.     Agency Forms

      Plaintiff was born in October 1988 and was almost 25 years old on the

alleged date of onset. (Tr. 203). Plaintiff was injured in a parachuting accident.

(Tr. 1453). He was on active duty in the United States Army at the time of his

injury. (Tr. 208).

      In March 2015, plaintiff was medically discharged from the Army.           (Tr.

177-179). He was living in Army barracks at Ft. Bragg, N.C. before discharge. He

stated that he used a prescribed cane and a brace. (Tr. 1694). By July 2015,

plaintiff had moved back to Illinois. He reported that about 2 to 3 days a week, he

spent the majority of the day with his feet elevated because of pain, swelling, and

fatigue. (Tr. 1688, 1708). He did household chores and cooked simple meals,


                                      Page 6 of 25
but tasks took him longer and he limited himself to 10 to 20 minute intervals of

standing and resting.      (Tr. 1690-1691, 1693).        His pain also made him

short-tempered and he exhibited socially isolative behavior.       (Tr. 1692-1693).

      2.     Evidentiary Hearing

      At the first evidentiary hearing in November 2015, plaintiff reported suffering

from a pelvic fracture and fractures in both his legs in the accident. At the time, he

still had daily pain and swelling in his left ankle, pelvis and knees. His condition

was described as “traumatic arthritis.” He used a knee brace if he was going to

walk long distances. He could be on his feet for about an hour and could sit for

about an hour before having to change positions. He took Naproxen. (Tr. 47-49).

      Plaintiff had been diagnosed with anxiety and adjustment disorder. It was

difficult for him to communicate or to “deal with day-to-day civilians.” He also

took Zoloft. (Tr. 50).    Plaintiff testified that he usually spent about half the day

with his legs elevated to reduce his pain and swelling, mostly occurring in one leg.

(Tr. 50-51, 56). He tolerated riding an exercise bike once or twice a week, for

thirty minutes maximum. (Tr. 52). Household chores took longer because he

had to take breaks, but he could grocery shop, clean, wash dishes, and mow the

lawn with a riding mower. (Tr. 51, 57). A VE also testified. As there is no issue

as to his testimony, it will not be summarized.

      At the second evidentiary hearing in December 2017, plaintiff reported

getting married since the last hearing. The ALJ asked plaintiff specifically about

whether he had a small child at home. After answering in the negative, plaintiff
                                 Page 7 of 25
reported having a daughter with his wife, along with a step daughter.                         (Tr.

1364-1365).      The ALJ then limited testimony to the time subsequent to the

previous hearing. The plaintiff testified that he still usually spent about half the

day with his legs elevated to reduce his pain. (Tr. 1366-1367).

       3.      Medical Records

       In September 2013, plaintiff suffered fractures of the pelvis, left transverse

acetabular, right minimally displaced sacral, left minimally displaced medial

plateau, left ankle, left foot fifth metatarsal, right knee minimally displaced

proximal lateral tibia; diastasis of the sacroiliac (SI) joint; and a tear of the left

anterior cruciate ligament (ACL). 3 He had surgery at University of North Carolina

Hospital (UNC), consisting of open reduction and internal fixation of his fractures

and diastasis. He wore a knee immobilizer on his left knee to treat the torn ACL.

(Tr. 324-327, 332). He was in an inpatient rehabilitation unit until October 11,

2013. At discharge, his right knee was in an immobilizer and his left knee was in a

hinged brace. He was in a wheelchair and weightbearing status was touchdown

only on both legs.       (Tr. 406-407).      Plaintiff was then assigned to the Warrior

Transition Battalion (WTB) on active duty, although he did not appear to have any

actual duties. 4 (Tr. 238, 292).


3
  Diastasis is the “dislocation or separation of two normally attached bones between which there is
no true joint,” while a fracture is the “breaking of a part, especially a bone.”
http://medical-dictionary.thefreedictionary.com/diastasis (last visited on March 26, 2019);
http://medical-dictionary.thefreedictionary.com/fracture (last visited on March 26, 2019).
4
  “The Warrior Transition Battalion, or WTB, was created to provide personal support to wounded
Soldiers who require at least six months of rehabilitative care and complex medical management.
The WTB closely resembles an Army “line” unit, with a professional chain of command and the
                                          Page 8 of 25
       In December 2013, plaintiff was permitted to bear weight as tolerated and to

begin physical therapy. However, he had persistent delayed union of the left ankle

fracture, which required more surgery. (Tr. 415-416). An open reduction and

internal fixation procedure and bone graft were performed in February 2014. (Tr.

417-419).     He was permitted to bear weight in March 2014 and was to begin

physical therapy. (Tr. 422).

       On May 22, 2014, a doctor at UNC noted that he was walking without an

assistive device. He had some soreness and pain in the ankle and some pain

radiating down the back of his leg, but was otherwise making appropriate progress.

The hardware was well-aligned with healing at the previous nonunion site. He was

to continue to work on range of motion and continue activity as tolerated. (Tr.

423-424).     In physical therapy, plaintiff completed upper extremity and lower

extremity exercise with his therapist. He also attended a physical therapy session

with his therapist at a local gym, where he completed upper extremity, lower

extremity, and treadmill work. (Tr. 705, 889).

       Plaintiff was treated at Womack Army Medical Center until early 2015. He

received outpatient physical therapy there. He was evaluated by Dr. Huang in July

2014. He reported pain over the lateral aspect of the left ankle where he had bone

grafting. He said he could stand for about 40 minutes and walk for about 2 to 3


integrated Army process that builds on the Army’s strength of unit cohesion and teamwork so
wounded Soldiers can focus on healing and transition back to the Army or to civilian status. . . .
The Soldiers at the WTB have one mission—to heal.”
https://www.tamc.amedd.army.mil/wtb/about_wtb.htm (last visited on March 29, 2019).

                                           Page 9 of 25
hours, with pain. He also had pain and morning stiffness in the left hip and ankle;

and constant aching in his left knee. X-rays were done. Dr. Huang noted that

there were “multiple issues,” including a persistent gap in the pelvic fracture and

possible incomplete healing of the left fibula.        In addition, he sustained a

ligamentous injury to his left knee which caused instability, but Dr. Huang deferred

surgical intervention for this injury based on the outcome of other injuries. (Tr.

772-775, 1975, 1978). Dr. Huang saw plaintiff again after CT scans and MRI

studies were done of his pelvis, knees and left ankle. Dr. Huang concluded that

there was damage to the lateral joint space of the right knee which presented a high

risk of early onset of knee arthritis. There was a tear of the ACL of the left knee; he

recommended initial treatment of physical therapy and knee bracing. The pelvic

fracture showed enough healing that no further intervention was needed in the

immediate future. Joint space damage could be expected to result in hip pain and

early arthritis. The left SI joint disruption and pelvic diastasis could cause chronic

pain. In the left ankle, the fibula fracture showed insufficient healing. There was

an articular joint step-off and joint narrowing in the ankle joint itself, which made

chronic ankle pain and early onset of arthritis likely. (Tr. 744-745, 1978).

      Subjectively, plaintiff reported that his left ankle was the most disabling

injury of the ones he sustained. With activity, plaintiff reported a pain level of 3 to

4 on a 10 point pain scale. When walking, the pain score rose to a 6. In the left

hip, plaintiff rated his pain a 3, but with walking and standing, that score rose to a

6 as well. In the right knee, he rated his pain a 3 or 4 when walking, but it troubled
                                     Page 10 of 25
him minimally otherwise. He stated that his left knee ached constantly and gave

way when on his feet for more than 2 to 3 hours. He also reported swelling and

subluxation. (Tr. 1975).

      At a physical therapy evaluation on July 23, 2014, plaintiff indicated that he

could “walk and stand for up [to] 2 hours at a time, after that he is limping ‘pretty

bad.’” He reported constant pain in his left ankle with weightbearing activities.

He had moderate ankle edema and edema over the distal third of the left leg. His

gait was antalgic.   The motion in his left ankle had not improved, which was

causing alterations in his gait and increased pain and discomfort. (Tr. 741-742).

On July 25, 2014, it was noted that he walked slowly and had a limp. He was

taking Tramadol for pain and said it was “somewhat effective.” (Tr. 728).

      Dr. Kenneth Nelson saw plaintiff in the orthopedic clinic at Womack in

August 2014. Plaintiff complained of pain in his posterior left ankle. He had

undergone “a great deal of physical therapy” but was still stiff. Dr. Nelson found

tenderness to palpation along the Achilles tendon.       X-rays showed traumatic

arthritis in the left ankle. He prescribed Mobic and recommended 6 weeks of

stretching exercises. Dr. Nelson doubted that plaintiff could return to full duty

with the degree of ankle osteoarthritis that he had. (Tr. 720). In September, Dr.

Nelson noted considerably less tenderness along plaintiff’s left Achilles tendon. He

prescribed Naproxen. (Tr. 676).

      On August 22, 2014, Dr. Huang prescribed a brace for plaintiff’s left knee

because it was giving way on him. (Tr. 711-712).          A left hip x-ray done in
                               Page 11 of 25
September 2014 showed no hardware fracture, but there was lucency around the SI

joint screw, described as suspicious for loosening.       An x-ray of the left foot

suggested incomplete union of a fifth metatarsal fracture.      (Tr. 605-606).   Dr.

Huang further noted that due to daily instability, plaintiff was a candidate for

ligamentous reconstruction for his left knee injury. Plaintiff stated that he wanted

to avoid surgery as much as possible, and agreed to wear a brace. However, Dr.

Huang noted that if the brace was ineffective in addressing knee instability,

reconstructive surgery would be the recommended treatment. (Tr. 1987).

      Plaintiff was diagnosed with left foot collapse and plantar fasciitis in

November 2014. He was prescribed night splints and arch support, along with

stretching exercises. (Tr. 652). Plaintiff also received mental health treatment at

Womack, beginning in July 2014.        Under the intake form question regarding

current activities he enjoyed, plaintiff listed “being outside where its (sic) quiet,

archery, shooting.” (Tr. 2203). He attended regular counseling sessions with a

social worker and was seen by a psychiatrist. (Tr. 453-540). On the first visit, he

said that his case manager had been trying to get him to seek mental health services

for a while. He reported being angry and having low tolerance for others. He

could not tolerate crowds and felt overwhelmed. (Tr. 520). He was diagnosed as

having adjustment disorder with anxiety and depressed mood.           A psychiatrist

started him on Zoloft in August 2014.        (Tr. 477-479).   He stopped going to

counselling in October 2014 because he did not feel like it was benefitting him.

(Tr. 485).
                                   Page 12 of 25
       In a therapy note from August 2014, plaintiff reported planning to get his

hunting license. (Tr. 509). In September, his therapist noted plaintiff claimed

“hunting this weekend but reports was more irritating b/c others were in woods and

being loud so deer would not come.” (Tr. 2002). Plaintiff told an occupational

therapist in October 2014 that he was not concerned with looking for work when he

was discharged from the Army because he had a job waiting with his father’s

company. (Tr. 669). In December, his physical therapist noted he was “going

hunting with WTB over weekend.” (Tr. 889).

       Plaintiff continued to report generally similar pain scale scores.      (Tr.

1875-1876, 2189). The VA rated plaintiff as 90% disabled in March 2015. (Tr.

171). As part of his discharge from the Army, plaintiff filled out a “Comprehensive

Transition Plan (CTP) Scrimmage Worksheet” in anticipation of his transition out of

the Army. Plaintiff “challenged” himself to get his commercial driver’s license, go

hunting, and attend archery once a week. (Tr. 1078).

       After his discharge from the Army in March 2015, plaintiff returned to

Illinois.   (Tr. 1862, 4297).    He received primary health care through the

Effingham Illinois Community Based Outpatient Clinic, which is affiliated with the

VA Medical Center in Marion, Illinois. (Tr. 1264-1264). Dr. Lizzette Colon was

his primary care physician. In March 2015, she saw him for the first time. He

complained of leg cramps and pain in his knees, ankles, and hips. He denied

depression and anxiety. On exam, she found no pedal edema, normal range of

motion, and no joint swelling in the extremities. His gait was normal. He weighed
                                    Page 13 of 25
226 pounds and was 70 inches tall. She prescribed Naproxen for his hip pain.

He declined a referral for mental health treatment, but agreed to continue taking

Zoloft. (Tr. 1270-1275).

        In June 2015, acting as a state agency consultant, Dr. Richard Lee Smith,

assessed plaintiff’s RFC based on a review of the file materials. He found that

plaintiff continued to have a limited range of motion in his left ankle along with

pain.   He concluded that plaintiff was limited to light work with the ability to

occasionally climb, balance, stoop, kneel, crouch, and crawl, and that he could

occasionally use his left leg to push or pull. (Tr. 80-81, 84). In August 2015,

acting as a state agency consultant, Dr. Michael Nenaber also assessed plaintiff’s

RFC based on a review of the file contents and agreed with Dr. Smith’s assessment.

(Tr. 96-97, 100).

        Dr. Colon saw plaintiff again in August 2015. Plaintiff reported aggravating

factors of walking for approximately 300 feet, static standing, static sitting, and left

leg weakness. He also reported that his left knee buckled when standing and

walking occasionally. (Tr. 4176). Dr. Colon’s findings on physical exam were all

normal. She filled out an RFC report for plaintiff’s social security application.

According to Dr. Colon, plaintiff had a mild antalgic gait and limited range of

motion of the left ankle, left hip and right knee. He had some weakness of the left

ankle, knee and hip, with chronic pain of the lower extremities and “decreased

tolerance for sitting or standing activities.” (Tr. 1204-1295). She also indicated

that plaintiff would need to take extra breaks during the workday and would likely
                                    Page 14 of 25
be absent from work about 3 times a month. (Tr. 1258-1260).

       Dr. Vittal Chapa performed a consultative physical exam in April 2015. He

found that plaintiff had decreased range of motion of the left ankle and muscle

atrophy in the left leg. He was wearing a brace on his left knee. He had internal

derangement of the left knee. (Tr. 1219-1224).

       Jerry Boyd, Ph.D., performed a consultative psychological exam in April

2015. Plaintiff acknowledged anxiety or agitation symptoms, claiming that he got

hot and sweaty when he had to “deal with - stupid people, fat people.” Dr. Boyd

concluded that plaintiff was able to understand, carry out, and remember both

complex and one-two step instructions, but he had temper/frustration issues and

his chronic pain condition would be expected to interfere with persistence and

cause a reduced stress tolerance. (Tr. 1214-1217). 5


       In March 2016, plaintiff began mental health treatment again, seeing Jeanne

Holdren, APN and other mental health professionals at an outpatient clinic. (Tr.

4572).    In an April assessment, plaintiff stated that he did not like people in

general and found it irritating to be around other people. He also stated he was

experiencing sleep issues, mostly due to pain. (Tr. 4716). Plaintiff was noted

throughout his progress notes as having a flat affect and irritable mood. (Tr. 4710,

4719-4720).        He continued to get angry and have anxiety regarding social

interactions, exhibiting signs of social isolation to avoid them. (Tr. 4567, 4652,
5
  Dr. Boyd also stated that plaintiff reported receiving special education classes in high school,
although this remains an unsettled fact based on reports to the contrary in other areas of the record.
(Tr. 523, 1214, 2197, 2250).
                                           Page 15 of 25
4630). He also continued to complain of pain, stating that he had constant pain in

his legs. (Tr. 4666, 4648, 4686). Plaintiff additionally reported that he continued

exercising at a local gym, going so far as to say that he pushed himself and “hurts

himself” in areas that were injured during the accident. (Tr. 4661). He later

stated he was building a “home gym for more specialized training and avoid going to

the public gym.” (Tr. 4630).

      Dr. Colon filled out an update to her original RFC report in June 2016,

stating that her opinion of plaintiff’s condition had not changed. (Tr. 4149-4150).

In July 2016, Ms. Holdren completed a mental RFC. She diagnosed plaintiff as

having adjustment disorder with anxious mood and disturbance in mood. She

rated plaintiff at mildly limited in his ability to carry out activities of daily living.

She also rated plaintiff as markedly limited in social functioning, meaning that

plaintiff exhibited behaviors that are not acceptable in dealing with supervisors,

co-workers, or the public.      Additionally, she rated him moderately limited in

concentration, persistence, or pace. (Tr. 4364-4365).

      In August 2016, acting as a state agency consultant, Dr. Richard Lee Smith,

assessed plaintiff’s RFC based on a review of the file materials a second time. He

noted that plaintiff continued to walk with a left knee brace. He concluded that

plaintiff was limited to sedentary work with the ability to occasionally climb ramps,

climb stairs, stoop, kneel, crouch, and crawl; and never climb ladders, ropes and

scaffolds. He also opined that plaintiff had the unlimited ability to balance. (Tr.

1453, 1457). In November 2016, acting as a state agency consultant, Dr. Julio
                              Page 16 of 25
Pardo also assessed plaintiff’s RFC based on a review of the file contents and mostly

agreed with Dr. Smith’s assessment, but concluded that plaintiff could do light

work. (Tr. 1468-1469 1472).

         X-rays from January and March of 2017 revealed continuing problems

related to injuries plaintiff sustained during the parachuting accident. Plaintiff’s

January 2017 hip x-ray showed a degenerative change along the medial aspect of

the left ilium with degenerative change of the SI joints.         It also displayed

post-traumatic deformity of the left portion of the pubic symphysis with diastases of

the pubic symphysis and slight superior positioning. (Tr. 4617). The x-ray of the

pelvis showed many of the same problems, also highlighting asymmetry to the

femoral head.     (Tr. 4618).   The x-ray of the ankle revealed mild edema with

questionable small anterior ankle joint effusion and a mild post-traumatic arthritic

change to the ankle joint. (Tr. 4620).


         Plaintiff sought out non-VA orthopedic care with Dr. Didi Omiyi, MD and

underwent more x-rays in March 2017. On physical examination, plaintiff did not

have tenderness in his knees, ankle, or SI joint, but did have tenderness in his

greater trochanter.    X-ray results revealed a healing distal fibula and lateral

malleolus along with post-traumatic arthritic and degenerative changes of the ankle

joint.   Dr. Omiyi recommended treatment with anti-inflammatory medications,

injections, physical therapy, and bracing. (Tr. 4614-4615).




                                    Page 17 of 25
      4.       State Agency Consultants’ Mental RFC Assessments

      In June 2015, acting as a state agency consultant, Phyllis Brister, Ph.D.,

assessed plaintiff’s mental RFC based on a review of the file materials.        She

indicated that plaintiff was moderately limited in his ability to maintain attention

and concentration for extended periods. In the “additional explanation” section of

the form, she said that “difficulty sustaining performance will limit him to simple

operation of a routine and unskilled nature.” (Tr. 82-83). In August 2015, acting

as a state agency consultant, Joseph Mehr, Ph.D., assessed plaintiff’s mental RFC

based on a review of the file contents.      He largely agreed with Dr. Brister’s

assessment of plaintiff’s limited ability to maintain attention and concentration.

(Tr. 97-99).

      In August 2016 and November 2016, acting as state agency consultants,

Linda Lanier, Ph.D. and Donald Henson, Ph.D., both agreed that plaintiff was not

significantly limited in his ability to maintain attention and concentration for

extended periods. (Tr. 1455, 1470). In the “additional explanation” section of the

form, each consultant wrote that plaintiff “has attention and concentration

necessary to persevere at and complete those operations for time periods usually

expected in the work force.” (Tr. 1455, 1471). They also each wrote that plaintiff

“retains the capacity to adapt to simple changes in daily routines, and the capacity

to be aware of and self-protective of common hazards.” (Tr. 1456, 1471).




                                   Page 18 of 25
                                      Analysis

      Plaintiff argues, again, that ALJ Martin erred in his credibility findings by

misstating and misconstruing some of the evidence. And again, this Court finds

that the ALJ has indeed committed error in this respect.

      The credibility findings of an ALJ are to be accorded deference, particularly

in view of the ALJ’s opportunity to observe the witness. Powers v. Apfel, 207 F.3d

431, 435 (7th Cir. 2000). Social Security regulations and Seventh Circuit cases

“taken together, require an ALJ to articulate specific reasons for discounting a

claimant’s testimony as being less than credible, and preclude an ALJ from ‘merely

ignoring’ the testimony or relying solely on a conflict between the objective medical

evidence and the claimant’s testimony as a basis for a negative credibility finding.”

Schmidt v. Barnhart, 395 F.3d 737, 746-747 (7th Cir. 2005), and cases cited

therein.

      SSR 16-3p requires the ALJ to consider a number of factors in assessing the

claimant’s symptoms, including the objective medical evidence, the claimant’s daily

activities, medication for the relief of pain, and “any other factors concerning the

individual’s functional limitations and restrictions due to pain or other symptoms.”

SSR 16-3p, 2017 WL 5180304.           SSR 16-3p goes on to state that symptom

evaluation is “not an examination of an individual’s character.”            2017 WL

5180304, at *2. “The change in wording is meant to clarify that administrative law

judges aren’t in the business of impeaching claimants’ character; obviously [they]

will continue to assess the credibility of pain assertions by applicants, especially as
                                     Page 19 of 25
such assertions often cannot be either credited or rejected on the basis of medical

evidence.” Cole v. Colvin, 831 F.3d 411, 412 (7th Cir. 2016).              Under this

regulation, the ALJ is required to give “specific reasons” for his credibility findings.

Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009). It is not enough just to

describe the plaintiff’s testimony; the ALJ must analyze the evidence. Ibid. See

also, Terry v. Astrue, 580 F.3d 471, 478 (7th Cir. 2009)(The ALJ “must justify the

credibility finding with specific reasons supported by the record.”) If the adverse

credibility finding is premised on inconsistencies between plaintiff’s statements and

other evidence in the record, the ALJ must identify and explain those. The ALJ’s

decision failed to meet these requirements credibility requirements before rejecting

the subjective symptom allegations of plaintiff.

        The ALJ focuses on several alleged inconsistencies in the record in an overall

misguided attempt to discredit plaintiff. The most glaring example is the ALJ’s

questioning during the second evidentiary hearing.            In an adversarial and

cross-examining style, the ALJ prodded plaintiff on his family life, knowing that

plaintiff had a child with his girlfriend and married her in quick succession.

Likely understanding that plaintiff would be reluctant to reveal this information, he

then used this reluctance as a sword against the plaintiff in his decision,

impeaching plaintiff’s character on a subject that has almost no relevance to this

case.   Contrary to the ALJ’s understanding of these proceedings, a hearing to

determine whether a plaintiff is entitled to disability benefits is not, and should not

be, adversarial in nature. See Cannon v. Harris, 651 F.2d 513, 519 (7th Cir.
                                Page 20 of 25
1981).

        Continuing, the ALJ asserted in his decision that plaintiff was, contrary to his

testimony, on active duty from the date of his injury until his discharge and

somehow lied about it. (Tr. 1330). There is a difference between being on “active

duty” and having “no duties,” at least in the military. While on “active duty” in the

WTB, plaintiff had one duty – to heal, and that is readily apparent in the record.

        Next, the ALJ focused in on certain hobbies plaintiff enjoyed.         Plaintiff

reported his intention to get a deer hunting license in late summer 2014. However,

there is no evidence in the record to support the contention that plaintiff went deer

hunting twice a month that season.         There is, in fact, only some evidence to

support that he went deer hunting once, with no description of the means by which

he did so or the duration of the hunt. He also once stated that he intended to go

hunting another weekend with WTB.           What the ALJ does cite to support his

contention that plaintiff hunted all the time, and in what he seems certain is a

strenuous activity that runs contrary to plaintiff’s symptomatic claims, is a CTP

scrimmage worksheet where plaintiff challenged himself to do certain activities,

including hunting and archery, as part of the process of transitioning out of the

Army.

        Additionally, for a second time, the ALJ noted that plaintiff told an

occupational therapy assistant at Womack that “he has a job waiting with hid dads

[sic] company when he retires from the military [and] therefore is not concerned

with looking for employment.” (Tr. 1330, citing Tr. 669).          Plaintiff made this
                                Page 21 of 25
statement in October 2014, a little over a year after his accident. At the earlier

hearing, he testified that he was referring to the factory where his father worked, not

a company owned by his father, and that the jobs there were physical labor

requiring ability to be on your feet all day and to lift 50 pounds consistently. (Tr.

54).   It is difficult to understand what the ALJ meant by highlighting this

statement. According to the ALJ, plaintiff is limited to sedentary work, so he could

not do the job that was waiting for him at his father’s factory. It is entirely unclear

how making that statement in October 2014, when he was still recovering from his

injuries, detracts from the credibility of his later statements. This type of analysis

continues into other facets of plaintiff’s life, including going to the gym – which was

encouraged by his physical therapist – and even watching a puppy.

       It is, of course, appropriate for the ALJ to consider daily activities when

evaluating credibility, but “this must be done with care.” Roddy v. Astrue, 705

F.3d 631, 639 (7th Cir. 2013).         The Seventh Circuit has called improper

consideration of daily activities “a problem we have long bemoaned, in which

administrative law judges have equated the ability to engage in some activities with

an ability to work full-time, without a recognition that full-time work does not allow

for the flexibility to work around periods of incapacitation.” Moore v. Colvin, 743

F.3d 1118, 1126 (7th Cir. 2014).

       The ALJ here misconstrued information and made attenuated connections

between plaintiff’s activities and his exertion level in an apparent attempt to dismiss

the bulk of plaintiff’s subjective symptom allegations. The erroneous credibility
                                     Page 22 of 25
determination requires remand.        “An erroneous credibility finding requires

remand unless the claimant’s testimony is incredible on its face or the ALJ explains

that the decision did not depend on the credibility finding.” Pierce v. Colvin, 739

F.3d 1046, 1051 (7th Cir. 2014).

      Reconsideration of plaintiff’s credibility will also require another “fresh look”

at the medical opinions and plaintiff’s RFC, as well as whether plaintiff is at least

entitled to a closed period of disability. Pierce, Ibid. It is therefore not necessary

to analyze plaintiff’s other points in detail. The Court nevertheless makes the

following observations.

      First, the ALJ also ignored and mischaracterized medical evidence in the

record. The ALJ mischaracterized a discussion between Dr. Huang and plaintiff

about ligamentous reconstructive surgery. He also did not include plaintiff’s x-ray

information from October 2013 and July 2014, nor did he include his CT Scan

and MRI from the July either. Additionally, he did not discuss plaintiff’s MRI that

revealed a ruptured ACL from August 2015, or for that matter, very little

information about plaintiff’s problems with his ACL beyond reference to a

ligamentous reconstructive surgery. While missing some of this information could

very well be understood given the sheer size of the record in this case, the amount of

overlooked evidence here, as well as the content, starts to point to cherry-picking

that this Circuit has previously rejected. See, Myles v. Astrue, 582 F.3d 672, 678

(7th Cir. 2009).

      Second, the ALJ stated that he gave “great weight” to the opinions of Drs.
                                 Page 23 of 25
Brister and Mehr concerning plaintiff’s moderate difficulties in social functioning

and in concentration, persistence, or pace.    Based on a review of the medical

records, including Dr. Boyd’s report, Drs. Brister and Mehr opined that plaintiff

was moderately limited in his ability to maintain attention and concentration for

extended periods.   (Tr. 82, 98).   More recently, Jeanette Holdren additionally

found moderate difficulties in concentration, persistence, or pace. Although the

ALJ gave Ms. Holdren’s opinion little weight based on her finding of marked

limitations in social functioning, it appears that he concurred in part with her

opinion on concentration, persistence, and pace based on his agreement with the

conclusion of similar opinions on this topic. The same could be said for Dr. Boyd.

      The ALJ’s RFC assessment and the hypothetical question posed to the VE

must both incorporate all the limitations that are supported by the record. Yurt v.

Colvin, 758 F.3d 850, 857 (7th Cir. 2014). This is a well-established rule. See,

Stewart v. Astrue, 561 F.3d 679, 684 (7th Cir. 2009)(collecting cases). If the ALJ

finds that a plaintiff has a moderate limitation in maintaining concentration,

persistence, or pace, as he did here for the second time, that limitation must be

accounted for in the hypothetical question posed to the VE. In most cases, limiting

the plaintiff to simple, repetitive tasks or to unskilled work is not sufficient to

account for moderate concentration difficulties. O'Connor-Spinner v. Astrue, 627

F.3d 614, 620 (7th Cir. 2010). Here, despite giving weight to the professionals’

opinions regarding plaintiff’s mental RFC, the ALJ did not flesh out plaintiff’s

moderate limitation in maintaining pace in his RFC assessment or ask a
                               Page 24 of 25
hypothetical question to the VE regarding the limitation.

      Furthermore, while the ALJ concluded that the objective medical evidence

indicated that plaintiff’s impairments could reasonably be expected to cause his

alleged symptoms, he also concluded that plaintiff’s “statements concerning the

intensity, persistence, and limiting effects of these symptoms are not credible to the

extent they are inconsistent with the above residual functional capacity

assessment.”   The Seventh Circuit has called this language “even worse” than

“meaningless boilerplate.” See Bjornson v. Astrue, 671 F.3d 640, 645–46 (7th Cir.

2012); see also Brindisi v. Barnhart, 315 F.3d 783, 787–88 (7th Cir. 2003). On

remand, the ALJ should be more vigilant in addressing these issues as well.

                                     Conclusion

      The Commissioner’s final decision denying plaintiff’s application for social

security disability benefits is REVERSED and REMANDED to the Commissioner

for rehearing and reconsideration of the evidence, pursuant to sentence four of 42

U.S.C. §405(g).

      The Clerk of Court is directed to enter judgment in favor of plaintiff.

      IT IS SO ORDERED.

      DATE:     April 1, 2019.



                                       s/ Clifford J. Proud
                                       CLIFFORD J. PROUD
                                       UNITED STATES MAGISTRATE JUDGE


                                    Page 25 of 25
